OPINION — AG — THE ENACTMENT OF CHAP 75, O.S.L. 1977, 62 O.S. 1977 Supp., 310.1 [62-310.1] THROUGH 62 O.S. 1977 Supp., 310.4 [62-310.4], RELATING TO THE USE OF PURCHASE ORDERS, AND CONTAINING A GENERAL REPEALER, DOES NOT ELIMINATE THE NECESSITY OF FILING PAYROLL CLAIMS FOR PAYMENT OF WAGES TO MUNICIPAL OFFICERS AND EMPLOYEES. UNDER 62 O.S. 1971 304.1 [62-304.1], A SINGLE PAYROLL CLAIM CAN BE USED FOR ALL MUNICIPAL OFFICERS AND EMPLOYEES OF ANY DEPARTMENT, OFFICE OR SUB OFFICE OF THE MUNICIPALITY FOR THE PAYMENT OF WAGES. UNDER 62 O.S. 1977 Supp., 310.1 [62-310.1], THE GOVERNING BOARD OF A MUNICIPALITY MAY BY A SINGLE VOTE APPROVE ALL PURCHASE ORDERS THAT MEET ITS APPROVAL, PROVIDED THAT SUCH PURCHASE ORDERS SO APPROVED ARE REFLECTED AS APPROVED IN THE MINUTES OF THE MEETING OF THE GOVERNING BODY AT WHICH SUCH PURCHASES ORDERS ARE APPROVED. UNDER 62 O.S. 1977 Supp., 310.1 [62-310.1], THE PURCHASING OFFICER OF THE MUNICIPALITY IS REQUIRED TO SIGN A PURCHASE ORDERS, AND A MEMBER OF THE GOVERNING BOARD IS NOT REQUIRED TO SIGN PURCHASE ORDERS UNLESS SUCH MEMBER HAS BEEN DESIGNATED AS THE PURCHASING OFFICER BY THE GOVERNING BOARD. CITE: 62 O.S. 1977 Supp., 304.1 [62-304.1] (GERALD WEIS)** SEE OPINION NO. 88-510 (1988) **